United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenville, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-732
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal from a December 19, 2007 decision
of the Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of $8,626.72 in compensation for the period October 6, 2005 to June 10, 2006; and
(2) whether the Office properly determined that appellant was at fault in creating the
overpayment and that it was not subject to waiver.
FACTUAL HISTORY
The Office accepted that on December 17, 2001 appellant, then a 37-year-old rural
carrier, sustained a concussion, forehead laceration, chest contusion, right ankle fracture and
surgical reduction, left ankle sprain and a left hand injury in a work-related motor vehicle

accident. It later accepted a lumbosacral strain sustained on March 22, 2004.1
received compensation for the period June 4, 2005 to June 10, 2006.

Appellant

In May 2005, appellant’s attending physician found her able to perform light-duty work.
On August 15, 2005 the employing establishment offered her a light-duty position as a modified
clerk within her medical restrictions. Appellant rejected the offer as she desired a different work
schedule. Following additional development, the Office issued an October 6, 2005 decision
terminating her monetary compensation benefits effective that day under section 8106(c) of the
Federal Employees’ Compensation Act, on the grounds she refused an offer of suitable work.2
Appellant requested a telephonic hearing, held on November 2, 2006. By decision dated and
finalized December 21, 2006, an Office hearing representative affirmed the October 6, 2005
decision, finding that appellant did not provide a valid reason for refusing suitable work.
By notice dated October 6, 2006, the Office advised appellant of its preliminary
determination that an overpayment of $8,626.72 was created as she erroneously received
schedule award compensation from October 6, 2005 to June 10, 2006, after her benefits were
terminated effective October 6, 2005.3 It made the preliminary determination that appellant was
at fault in creation of the overpayment as she knew or reasonably should have known that she
was not entitled to payments after termination of her compensation. Appellant was afforded the
opportunity to submit financial information or request a hearing.
In a November 27, 2007 telephone memorandum, the Office noted that appellant had
called that day with questions about the October 6, 2006 notice. It advised appellant to submit
her concerns in writing. Appellant did not submit additional evidence.
By decision dated December 19, 2007, the Office finalized its preliminary determination
of an $8,626.72 overpayment of compensation. It found that appellant was at fault in creation of
the overpayment as she accepted payments made after the Office had terminated her
compensation. The Office directed recovery of the overpayment through a lump-sum payment
of the entire amount. The decision was mailed to appellant at her address of record.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act4 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal

1

The Office assigned the December 17, 2001 claim File No. xxxxxx321. The lumbar strain claim was assigned
File No. xxxxxx481. The record now before the Board contains the complete record from both claims. Although
the two files have not been formally doubled, the Office developed the two claims together regarding the suitable
work and overpayment issues.
2

5 U.S.C. § 8106(c).

3

The Office calculated that, for the period October 6, 2005 to June 10, 2006, appellant received $8,626.72 in
compensation.
4

5 U.S.C. §§ 8101-8193.

2

injury sustained while in the performance of his duty.5 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”6 The
Office’s procedure manual identifies various situations when overpayments of compensation
may occur, including when a schedule award expires but compensation continued to be paid.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a fracture and contusions in a December 17,
2001 motor vehicle accident and a lumbar sprain on March 22, 2004. It terminated her
entitlement to wage-loss compensation benefits effective October 6, 2005. The evidence reflects
and appellant does not dispute that she received compensation from the Office under a schedule
award in the amount of $8,626.72, for the period October 6, 2005 to June 10, 2006. As appellant
was not entitled to receive any disability compensation as of October 6, 2005, the Board finds
that the Office correctly determined that she received an overpayment of compensation in the
amount $8,626.72 for the period in question.8
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.9 Section 10.433 of the implementing regulations specifically provides that the
Office may consider waving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.10 The regulation further provides that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from the Office are proper.11 Under the regulations, a recipient
will be found to be at fault with respect to creating an overpayment if the recipient on the issue
of fault, section 10.433 of the Office’s regulations, provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide

5

5 U.S.C. § 8102(a).

6

5 U.S.C. § 8129(a).

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
8

Alberto Pineiro, 51 ECAB 310 (2000).

9

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

10

20 C.F.R. § 10.433 (a).

11

Id.

3

information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known was incorrect.12
Section 10.433(b) of the Office’s regulations provides, in relevant part, that the
determination of fault “depends on the circumstances surrounding the overpayment. The degree
of care expected may vary with the complexity of those circumstances and the individual’s
capacity to realize that he or she is being overpaid.13
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment under the third
standard noted above, because she accepted payments after October 6, 2005 that she knew or
should have known were incorrect.
By accepting payments after her entitlement to benefits was terminated, effective
October 6, 2005, appellant accepted payments that she knew or should have known were
incorrect. Therefore, she was at fault in the creation of the overpayment.14 The record reflects
that a copy of the Office’s decision was properly mailed to appellant at her address of record in
the ordinary course of business and is thus presumed to have been received.15 Appellant has not
submitted evidence to rebut the presumption of receipt.16 Accordingly, she was on notice that
her wage-loss benefits had been terminated and that she was not entitled to receive any
compensation payments subsequent to October 6, 2005.
However, appellant accepted
compensation payments for the period October 6, 2005 to June 10, 2006, in the amount of
$8,626.72. As she was aware that her entitlement to benefits had been terminated, she accepted
payments that she knew or should have known to be incorrect. Accordingly, the Board finds that
appellant was at fault in the creation of the overpayment.17 The fact that the Office may have
been negligent in issuing the payments does not mitigate this finding.18
As appellant was at fault in the creation of the overpayment, she is not eligible for waiver
of recovery of the overpayment. The Office is required by law to recover this overpayment.19
12

20 C.F.R. § 10.433(a)(3).

13

20 C.F.R. § 10.433(b).

14

See D.R.., 59 ECAB ___ (Docket No. 07-823, issued November 1, 2007); Otha J. Brown, 56 ECAB 228
(2004); Karen K. Dixon, 56 ECAB 145 (2004).
15

See Joseph R. Giallanza, 55 ECAB 186 (2003); Larry L. Hill, 42 ECAB 596 (1991).

16

Joseph R. Giallanza, supra note 15.

17

D.R., supra note 14.

18

20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

19

Recovery of the overpayment is not an issue in this case, as appellant is not in receipt of continuing total
disability payments. With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those
cases where the Office seeks recovery from continuing compensation benefits under the Act. 20 C.F.R. § 10.441(a);
see Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51 ECAB 295 (2000).

4

CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation in the amount of $8,626.72. The Board further finds that appellant was at fault in
creation of the overpayment and it was therefore not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2007 is affirmed.
Issued: November 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

